DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent # 1,624,137 to Guttierez.
Regarding claim 1, Guttierez teaches in Figure 1, a tower structure (10) [support column (Paragraph 0026)] of a wind turbine (Paragraph 0001), the tower structure (10) comprising: at least one tower section (121) [column segment (Paragraph 0026)] extending from a foundation (Paragraph 0030) along a vertical axis to form the tower structure (10) of the wind turbine at a wind turbine site; the at least one tower section (121) formed of at least one first tubular portion (20, Fig 4) [annular chamber filled with concrete (Paragraph 0027)] and at least one second tubular portion (14/16/18/22) [composite formwork element (Paragraph 0026)], the first (20) and second (14) tubular portions of the at least one tower section (121) being concentric with each other, the first tubular portion (20) formed at least in part, of cementitious material [concrete (Paragraph 0027)], the second tubular portion (14) formed of a perforated material (Paragraph 0038) comprising a plurality of holes [see Figure 5].
Regarding claim 2, Guttierez teaches in Figure 1, a plurality of tower sections (121-124) stacked atop each other in an end-to-end configuration along the vertical axis.
Regarding claim 3, Guttierez teaches in Figure 4, the at least one tower section comprises the second tubular portion (22) being arranged within the first tubular portion (20).
Regarding claim 4, Guttierez teaches in Figure 4, the at last one tower section comprises the first tubular portion (20) being arranged within the second tubular portion (16/18)
Regarding claim 7, Guttierez teaches in Figure 4, the at last one tower section comprises a plurality of second tubular portions (16/18/22).
Regarding claims 9 and 11, the Applicant should note that these claims are a method [formed via and additively manufacturing] but depend from the structure. Due to the dependency, the Patentability lies within the structure and not the method by which it is created. Should the structure be found allowable, the method steps in these claims would also be allowable.
Regarding claim 10, Guttierez teaches in Figures 4 and 5, the cementitious material (20) at least partially fills the plurality of holes (26) in the perforated material (22).
Regarding claim 12, Guttierez teaches the perforated material is made of a composite material [fiber reinforced polymer (Paragraph 0030)].
Regarding claim 13, Guttierez teaches the cementitious material comprises concrete (Paragraph 0027).
Regarding claim 14, Guttierez teaches a method (Paragraph 0021) for manufacturing a tower structure (10) [support column (Paragraph 0026)] of a wind turbine (Paragraph 0001), the method comprising: forming a plurality of tower sections (121-124) [column segments (Paragraph 0026)] each having at least one first tubular portion (20, Fig 4) [annular chamber filled with concrete (Paragraph 0027)] formed of a cementitious material [concrete (Paragraph 0027)] and at least one second tubular portion (14/16/18/22) [composite formwork element (Paragraph 0026)] formed of a perforated material (Paragraph 0038) comprising a plurality of holes [see Figure 5], the first (20) and the second (14/16/18/22) tubular portions being concentric with each other; and stacking the plurality of tower sections (121-124) in an end-to-end configuration along a vertical axis to form the tower structure of the wind turbine at a wind turbine site [foundation (Paragraph 0030)].
Regarding claim 17, Guttierez teaches in Figures 4 and 5, the cementitious material (20) at least partially fills the plurality of holes (26) in the perforated material (22).
Regarding claim 18, Guttierez teaches in Figure 4, forming a plurality of the second tubular sections (16 or 18); arranging the plurality of second tubular portions (16 or 18) concentrically with each other with a gap [annular chamber (Paragraph 0026)] defined therebetween; and, filling the gap with the cementitious material (Paragraph 0027) to form the first tubular portion (121).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent # 1,624,137 to Guttierez in view of US Patent # 9,657,722 to Wagner.
Regarding claims 5 and 6, Guttierez teaches a tower structure but does not teach it has a plurality of first tubular portions. However, Wagner teaches in Figure 7 [annotated below], a tower structure (A) with a tower section (B) that comprises a plurality of first tubular portions (C and D) thus sandwiching a second tubular portion (E) between two first tubular portions (C and D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of first tubular portions in order to add strength to the tower.

    PNG
    media_image1.png
    240
    145
    media_image1.png
    Greyscale

Regarding claim 8, Guttierez in view of Wagner teach a tower structure. Furthermore,  Guttierez teaches in Figure 4, the at least one tower section (121) comprises the first tubular portion (20) being sandwiched by two second tubular portions (16/18).
Regarding claim 19, Guttierez teaches a method but does not teach forming a plurality of first tubular portions; arranging the plurality of first tubular portions concentrically with each other with a gap defined therebetween and inserting the perforated material into the gap to form the second tubular portion. However, Wagner teaches in Figure 7 [annotated above], a plurality of first tubular portions (C and D) arranged concentrically with each other to create a gap therebetween with a second tubular portion (E) in the gap. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of first tubular portions in order to add strength to the tower.
Claims 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent # 1,624,137 to Guttierez.
Regarding claim 15, Guttierez teaches in Figure 4, a method wherein forming the plurality of tower sections further comprises: separately forming the second tubular portion (14/16/18/22) of the perforated material (22, as seen in Figure 5); and pouring the cementitious material (Paragraph 0009) to an inner surface of the second tubular portion (14/16/18/22) to form the first tubular portion (20) but does not teach the cementitious material is additively printed. However, additive printing is old and well known and it would have been obvious to one of ordinary skill in the art to try and obtain predictable results.
Regarding claim 16, Guttierez teaches in Figure 4, a method wherein forming the plurality of tower sections further comprises: separately forming the second tubular portion (14/16/18/22) of the perforated material (22, as seen in Figure 5); and pouring the cementitious material (Paragraph 0009) to an inner surface of the second tubular portion (14/16/18/22) to form the first tubular portion (20) but does not teach the cementitious material is sprayed. However, spraying concrete is old and well known and it would have been obvious to one of ordinary skill in the art to try and obtain predictable results.
Regarding claim 20, Guttierez teaches the first tubular portion is formed by casting [pouring concrete and allowing it to set (Paragraph 0009)] and the second tubular portion is formed by conventional techniques (Paragraph 0008) but does not specifically state the use of welding. However, welding is an old and well known way of joining FRP elements and it would have been obvious to one of ordinary skill in the art to try and obtain predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635